Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2014 Solid results driven by continued pricing strength of 2.1% and positive volume of 0.5%; Remain confident in Fiscal Year 2014 outlook, with free cash flow(B) and adjusted net income(A) per share expected to exceed annual forecast range Toronto, Ontario – October 30, 2014 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) today reported its financial results for the three and nine months ended September 30, 2014. Third quarter highlights - Consolidated revenues of $521.2 million in the third quarter, an increase of 0.1% from the comparative period.Excluding a negative impact of $10.1 million in foreign currency translation, consolidated revenues increased 2.0% - Consolidated organic revenue growth increased 2.2%, driven by higher pricing and positive volume - Adjusted EBITDA(A) of $139.8 million and adjusted operating income or adjusted operating EBIT(A) of $68.3 million - Reported and adjusted net income(A) per share of $0.36 - Free cash flow(B) of $62.3 million.Excluding internal infrastructure investments, free cash flow(B) of $64.3 million, representing 12.3% of revenue Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “The third quarter financial results demonstrate the continued progress we are making on our strategic and operational initiatives, with improvement across all of our key financial measures, including consolidated revenues, adjusted EBITDA(A), adjusted operating EBIT(A) and free cash flow(B), excluding the impact of foreign currency exchange,” said Joseph Quarin, President and Chief Executive Officer, Progressive Waste Solutions Ltd. “Organic growth of 2.2% was driven by strong consolidated pricing in our collection service lines and by higher transfer and disposal volumes, which in total turned positive this quarter.Additionally, free cash flow(B) of $64.3 million, excluding internal infrastructure investments, and adjusted net income per share(A) of $0.36, were higher than we anticipated for the quarter.Given this year-to-date performance, we are increasing our expectations for both of these measures compared to our prior 2014 guidance.” “We continue to see results as we implement the key components of our strategic plan, including the conversion of our fleet to automated and compressed natural gas (“CNG”) trucks.We look forward to a solid full-year performance which will establish a strong foundation for continued revenue growth and margin expansion in 2015.” Mr. Quarin continued, “During the quarter we focused on strategic capital allocation and will continue to pursue initiatives such as the potential divestiture of certain assets in the U.S. northeast that will enable the Company to fully realize and redeploy the value of its assets.We are confident that the advancement of our operating strategies, the focused management of our asset base and our commitment to generating maximum returns will enhance value for our shareholders.” Three months ended September 30, 2014 Reported revenues increased $0.5million or 0.1% from $520.7 million in the third quarter of 2013 to $521.2million in the third quarter of 2014.Expressed on a reportable basis and assuming a foreign currency exchange (“FX”) rate of parity between the Canadian and U.S. dollar (“FX parity”), revenues increased 2.0% due in large part to a 2.1% increase attributable to higher overall pricing and slightly higher volumes, 0.5%, partially offset by lower recycled commodity pricing, fuel surcharges and divestitures. Operating income was $65.5 million in the third quarter of 2014 versus $50.8 million in the third quarter of 2013.Net income was $40.8 million versus $20.1 million in the third quarters of 2014 and 2013, respectively. Adjusted amounts Adjusted EBITDA(A) was $139.8 million in the third quarter of 2014 versus $134.9 million posted in the same quarter a year ago.Adjusted operating EBIT(A) was $68.3 million or 10.8% higher in the quarter compared to $61.6 million in the same period last year.Adjusted net income(A) was $41.2 million, or $0.36 per diluted share, compared to $31.3 million, or $0.27 per diluted share in the comparative period. Progressive Waste Solutions Ltd. – September 30, 2014 - 1 Nine months ended September 30, 2014 For the nine months ended September 30, 2014, reported revenues decreased ($19.6)million or (1.3)% from $1,524.0 million in 2013 to $1,504.4million in 2014.Expressed on a reportable basis and at FX parity, revenues increased 1.3% on a comparative basis.The increase is due in large part to a 2.0% increase attributable to higher overall pricing partially offset by a slight decline in volumes, (0.5%). For the nine months ended September 30, operating income was $184.9 million in 2014 versus $174.6 million in 2013.Net income was $107.6 million versus $81.7 million for the nine months ended September 30, 2014 and 2013, respectively. Adjusted amounts For the nine months ended September 30, adjusted EBITDA(A) was $384.6 million or (3.6)% lower in 2014 versus the $398.8 million posted in 2013.Adjusted operating EBIT(A) was $190.7 million compared to the $187.0 million recorded last year.Adjusted net income(A) was $113.2 million, or $0.98 per diluted share, compared to $93.7 million, or $0.81 per diluted share in the same period last year. Other highlights · In October 2014, certain developments, including current local support for the development of the operating location necessary to execute the New York City long-term contract under the previous request for proposal, have made the likelihood of the award indeterminate at this time. In light of these developments, we are required to test goodwill in the U.S. northeast for impairment. 2014 Guidance Update The Company is updating its 2014 guidance in light of certain results realized through the third quarter this year, coupled with certain renewed expectations for the balance of 2014.Details for each of these updates are outlined in the Changes to assumptions and impact on 2014 guidance outlook section of this press release. Our updated guidance for the fiscal year ended 2014 are as follows (in millions of U.S. dollars, except per share amounts, Canadian dollars (“C$”) and where otherwise stated): Prior 2014 guidance Updated 2014 guidance Impact Revenue $1,990 to $2,010 $1,990 to $2,010 No change - high end of range Adjusted EBITDA(A) $528 to $538 $528 to $538 No change - low end of range Amortization expense, as a percentage of revenue 14.2% 13.9% Decrease Adjusted operating EBIT(A) $245 to $253 $245 to $253 No change Interest on long-term debt $64 to $66 $64 to $66 No change Effective tax rate as a percentage of income before income tax expense and net loss from equity accounted investee 30% to 32% 23.5% to 24.5% Decrease Cash taxes (expressed on an adjusted basis) $35 to $37 $32 to $34 Decrease Adjusted net income(A) $1.06 to $1.15 $1.31 to $1.32 Increase per diluted share Free cash flow(B) $210 to $225 $231 to $237 Increase excluding additional internal infrastructure investment Capital and landfill expenditures excluding internal infrastructure investment and net proceeds on sale $212 to $216 $196 to $200 Decrease Internal infrastructure investment Decrease Expected annual cash dividend, payable on a quarterly basis C$0.60 per share C$0.60 per share, increased to C$0.64 per share effective September 30, Increase Progressive Waste Solutions Ltd. – September 30, 2014 - 2 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income or Loss (“Statement of Operations and Comprehensive Income or Loss”) For the periods ended September 30, 2014 and 2013 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars, except share and net income or loss per share amounts) Three months ended Nine months ended REVENUES $ EXPENSES OPERATING SELLING, GENERAL AND ADMINISTRATION AMORTIZATION NET GAIN ON SALE OF CAPITAL AND LANDFILL ASSETS ) OPERATING INCOME INTEREST ON LONG-TERM DEBT NET FOREIGN EXCHANGE LOSS (GAIN) 15 ) ) NET (GAIN) LOSS ON FINANCIAL INSTRUMENTS ) RE-MEASUREMENT OF PREVIOUSLY HELD EQUITY INVESTMENT - - ) - INCOME BEFORE INCOME TAX EXPENSEAND NET LOSS FROM EQUITY ACCOUNTED INVESTEE INCOME TAX EXPENSE Current Deferred NET LOSS FROM EQUITY ACCOUNTED INVESTEE - 30 82 69 NET INCOME OTHER COMPREHENSIVE (LOSS) INCOME: Foreign currency translation adjustment ) ) ) Derivatives designated as cash flow hedges, net of income tax $nil and $nil (2013 - $26 and $556) - ) - ) Settlement of derivatives designated as cash flow hedges, net of income tax $nil and ($225) (2013 - ($15) and ($242)) - 27 - ) ) TOTAL OTHER COMPREHENSIVE (LOSS) INCOME ) ) ) COMPREHENSIVE INCOME $ Net income per weighted average share, basic and diluted $ Weighted average number of shares outstanding (thousands), basic and diluted Progressive Waste Solutions Ltd. – September 30, 2014 - 3 Progressive Waste Solutions Ltd. Condensed Consolidated Balance Sheets (“Balance Sheet”) September 30, 2014 (unaudited) and December 31, 2013 (stated in accordance with accounting principles generally accepted in the United States of America (“U.S.”) and in thousands of U.S. dollars except for issued and outstanding share amounts) September 30, December 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable Other receivables 30 68 Prepaid expenses Income taxes recoverable Restricted cash Other assets NET ASSETS HELD FOR SALE - OTHER RECEIVABLES - FUNDED LANDFILL POST-CLOSURE COSTS INTANGIBLES GOODWILL LANDFILL DEVELOPMENT ASSETS DEFERRED FINANCING COSTS CAPITAL ASSETS LANDFILL ASSETS INVESTMENTS OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued charges Dividends payable Income taxes payable Deferred revenues Current portion of long-term debt Landfill closure and post-closure costs Other liabilities LONG-TERM DEBT LANDFILL CLOSURE AND POST-CLOSURE COSTS OTHER LIABILITIES DEFERRED INCOME TAXES SHAREHOLDERS' EQUITY Common shares (authorized - unlimited, issued and outstanding - 114,294,220 (December 31, 2013 - 114,852,852)) Restricted shares (issued and outstanding - 451,866 (December 31, 2013 - 322,352)) ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ Progressive Waste Solutions Ltd. – September 30, 2014 - 4 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Cash Flows (“Statement of Cash Flows”) For the periods ended September 30, 2014 and 2013 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars) Three months ended Nine months ended NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net income $ Items not affecting cash Restricted share expense Accretion of landfill closure and post-closure costs Amortization of intangibles Amortization of capital assets Amortization of landfill assets Interest on long-term debt (amortization of deferred financing costs) Non-cash interest income ) - ) - Net gain on sale of capital landfill assets ) Net (gain) loss on financial instruments ) Re-measurement gain on previously held equity investment - - ) - Deferred income taxes Net loss from equity accounted investee - 30 82 69 Landfill closure and post-closure expenditures ) Changes in non-cash working capital items ) ) ) Cash generated from operating activities INVESTING Acquisitions ) Investment in cost accounted for investee - - - ) Restricted cash deposits - (1 ) ) ) Investment in other receivables ) - ) ) Proceeds from other receivables 20 57 Funded landfill post-closure costs ) Purchase of capital assets ) Purchase of landfill assets ) Proceeds from the sale of capital and landfill assets Investment in landfill development assets ) Cash utilized in investing activities ) FINANCING Payment of deferred financing costs - - ) ) Proceeds from long-term debt Repayment of long-term debt ) Proceeds from the exercise of stock options 32 99 Repurchase of common shares and related costs ) Purchase of, net of proceeds from, restricted shares 93 ) ) ) Dividends paid to shareholders ) Cash utilized in financing activities ) Effect of foreign currency translation on cash and cash equivalents ) ) ) NET CASH OUTFLOW ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD OR YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash and cash equivalents are comprised of: Cash $ Cash equivalents 13 13 $ Cash paid during the period for: Income taxes $ Interest $ Progressive Waste Solutions Ltd. – September 30, 2014 - 5 FX Impact on Consolidated Results The following tables have been prepared to assist readers in assessing the FX impact on selected results for the three and nine months ended September 30, 2014. Three months ended September 30, 2013 September 30, 2014 September 30, 2014 September 30, 2014 September 30, 2014 (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses Selling, general and administration Amortization Net gain on sale of capital and landfill assets Operating income Interest on long-term debt Net foreign exchange loss 18 15 Net loss (gain) on financial instruments Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee 30 1 - Net income $ Adjusted EBITDA(A) $ Adjusted EBITA(A) $ Adjusted operating income or adjusted operating EBIT(A) $ Adjusted net income(A) $ Free cash flow(B) $ Progressive Waste Solutions Ltd. – September 30, 2014 - 6 Nine months ended September 30, 2013 September 30, 2014 September 30, 2014 September 30, 2014 September 30, 2014 (as reported) (organic, acquisition and other non- operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ ) $ Operating expenses ) Selling, general and administration ) ) Amortization ) ) Net gain on sale of capital and landfill assets ) Operating income ) Interest on long-term debt ) Net foreign exchange gain ) ) 20 ) Net loss on financial instruments ) Re-measurement gain on previously held equity investment - ) ) ) Income before net income tax expense and net loss from equity accounted investee ) Net income tax expense ) ) Net loss from equity accounted investee 69 19 88 (6
